*57Plaintiff-appellant Kenneth Ward, pro se, appeals from an order of the United States District Court for the Northern District of New York (Suddaby, J.), which denied defendants’ motion for summary judgment with regard to Ward’s Eighth Amendment conditions-of-confinement claim against defendant Dutil, but granted defendants’ motion for summary judgment with regard to all of Ward’s other claims. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
Upon review, we have determined that we lack appellate jurisdiction over Ward’s appeal. An order granting partial summary judgment like the one Ward challenges in this appeal is not a final order for purposes of 28 U.S.C. § 1291. See Petrello v. White, 538 F.3d 110, 113-14 (2d Cir. 2008); Geneva Pharm. Tech. Corp. v. Barr Labs. Inc., 386 F.3d 485, 494-95 (2d Cir. 2004). Nor did the district court expressly enter a partial final judgment for any of the dismissed claims or parties pursuant to Rule 54(b) of the Federal Rules of Civil Procedure. See Petrello, 533 F.3d at 113. Moreover, no other basis for appellate jurisdiction has been demonstrated. See 28 U.S.C. § 1292(a), (b); see also Whiting v. Lacara, 187 F.3d 317, 319-20 (2d Cir. 1999).
For the foregoing reasons, the appeal is hereby DISMISSED for lack of appellate jurisdiction.